DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 September 2019 was considered by the examiner.

Claim Status
Claims 1-14 are pending.
Claims 1-14 are rejected. 
Claim 1 is objected to.

Claim Objections
Claim 1 is objected to because of the following informalities: “an Sn alloy” in line 2 should be “a Sn alloy” Appropriate correction is required.

Claim Interpretation
The recitation of “being intended for bonding a metal body or an alloy body” in Claim 1, provides no structure to said claim and is therefore drawn to an intended use of the invention. Since, courts have held “where a patentee defines a structurally complete invention in the claim Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)), the aforementioned intended use is not being interpreted as a claim limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekine (JP 6374072, Sekine-1).
Regarding Claim 1, Sekine-1 teaches a bonding structure (Paragraph [0001]) comprising an intermetallic compound crystal composed of Sn and Cu, and a Sn alloy composed of Sn and Cu (Paragraphs [0007]-[0008]; Claim 1), wherein the intermetallic compound crystal forms an endotaxial junction with the Sn alloy matrix (Paragraph [0009]; Claim 3 – referred to as endotactic/endarily by Sekine-1), wherein the Sn alloy matrix and/or the intermetallic compound crystal form an epitaxial junction with the metal body or alloy body (Paragraph [0009]; Claim 4). 
Regarding Claim 2, Sekine-1 teaches all of the limitations of the bonding structure of Claim 1. Regarding intermetallic compound (metal particle as defined by applicants (Paragraph -2 Pa or around, feeding nitrogen gas at 15 to 50°C while being concurrently evacuated, to keep the pressure inside the granulation chamber 1 to 1x10-1 Pa or below. The metal particle manufactured under such conditions is 20 μm or smaller in diameter for example, which typically ranges from 2 μm to 15 μm.”
Sekine-1 teaches an identical composition, namely 8Cu/92Sn, as the starting material (Paragraph [0022]), then processing the composition by feeding the molten metal on the dish-like disk spinning at a high speed in a nitrogen gas atmosphere, so as to scatter the molten metal by the centrifugal force to produce fine droplets followed by cooling to solidify the droplets (Paragraph [0022]), and further describes identical processing conditions for the dish-like spinning (see Paragraph [0025]). 
Therefore, since Sekine-1 and the instant application uses (i) an identical composition of Sn-Cu alloy for the intermetallic compound, (ii) identical processing conditions to make the intermetallic compound, and (iii) results in identically sized metal particles, the examiner prima facie case of either anticipation or obviousness has been established. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).	
Regarding Claim 3, Sekine-1 teaches all of the limitations of the bonding structure of Claim 1. Sekine-1 further teaches wherein the Sn alloy matrix forms an epitaxial junction with the metal body or alloy body (Paragraph [0009]; Claim 4). 
Regarding Claim 4, Sekine-1 teaches all of the limitations of the bonding structure of Claim 1. Sekine-1 further teaches wherein the metal body or alloy body is composed of at least metal selected from Sn, Cu, Al, Ni, Si, Ag, Au, Pt, B, Ti, Bi, In, Sb, Ga, Zn, Cr and Co (Paragraph [0049]).
Regarding Claim 5, Sekine-1 teaches all of the limitations of the bonding structure of Claim 1. Sekine-1 further teaches wherein the bonding structure contains 3-85% volume of the intermetallic compound crystal (Paragraphs [0008] and [0020]; Claim 2).
Regarding Claim 6, Sekine-1 teaches all of the limitations of the bonding structure of Claim 2. Sekine-1 further teaches wherein the Sn alloy matrix forms an epitaxial junction with the metal body or alloy body (Paragraph [0009]; Claim 4). 
Regarding Claim 7, Sekine-1 teaches all of the limitations of the bonding structure of Claim 2. Sekine-1 further teaches wherein the metal body or alloy body is composed of at least 
Regarding Claim 8, Sekine-1 teaches all of the limitations of the bonding structure of Claim 3. Sekine-1 further teaches wherein the metal body or alloy body is composed of at least metal selected from Sn, Cu, Al, Ni, Si, Ag, Au, Pt, B, Ti, Bi, In, Sb, Ga, Zn, Cr and Co (Paragraph [0049]).
Regarding Claim 9, Sekine-1 teaches all of the limitations of the bonding structure of Claim 6. Sekine-1 further teaches wherein the metal body or alloy body is composed of at least metal selected from Sn, Cu, Al, Ni, Si, Ag, Au, Pt, B, Ti, Bi, In, Sb, Ga, Zn, Cr and Co (Paragraph [0049]).
Regarding Claim 10, Sekine-1 teaches all of the limitations of the bonding structure of Claim 2. Sekine-1 further teaches wherein the bonding structure contains 3-85% volume of the intermetallic compound crystal (Paragraphs [0008] and [0020]; Claim 2).
Regarding Claim 11, Sekine-1 teaches all of the limitations of the bonding structure of Claim 3. Sekine-1 further teaches wherein the bonding structure contains 3-85% volume of the intermetallic compound crystal (Paragraphs [0008] and [0020]; Claim 2).
Regarding Claim 12, Sekine-1 teaches all of the limitations of the bonding structure of Claim 4. Sekine-1 further teaches wherein the bonding structure contains 3-85% volume of the intermetallic compound crystal (Paragraphs [0008] and [0020]; Claim 2).
Regarding Claim 13
Regarding Claim 14, Sekine-1 teaches all of the limitations of the bonding structure of Claim 9. Sekine-1 further teaches wherein the bonding structure contains 3-85% volume of the intermetallic compound crystal (Paragraphs [0008] and [0020]; Claim 2).
Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekine (JP 6205083, Sekine-2).
Regarding Claim 1, Sekine-2 teaches a bonding structure (Paragraph [0001]) comprising an intermetallic compound crystal composed of Sn and Cu, and a Sn alloy composed of Sn and Cu (Paragraph [0008]; Claim 1), wherein the intermetallic compound crystal forms an endotaxial junction with the Sn alloy matrix (Paragraph [0008] – though not expressly stated, Sekine-2 describes endotaxial junctions in Paragraph [0009] in accordance with the instant disclosure, and are likely expressly represented by the “********”, but were not machine translated), wherein the Sn alloy matrix and/or the intermetallic compound crystal form an epitaxial junction with the metal body or alloy body (Paragraphs [0008]-[0009]; Claim 1). 
Regarding Claim 2, Sekine-2 teaches all of the limitations of the bonding structure of Claim 1. Regarding intermetallic compound (metal particle as defined by applicants (Paragraph [0009]) having a monoclinic, cubic, or hexagonal system; this is described by applicants above (see Paragraph 12).
Sekine-2 teaches an identical composition, namely 8Cu/92Sn, as the starting material (Paragraph [0020]), then processing the composition by feeding the molten metal on the dish-like disk spinning at a high speed in a nitrogen gas atmosphere, so as to scatter the molten metal by the centrifugal force to produce fine droplets followed by cooling to solidify the droplets (Paragraph [0020]), and further describes identical processing conditions for the dish-like spinning (see Paragraph [0023]). 
Therefore, since Sekine-2 and the instant application uses (i) an identical composition of Sn-Cu alloy for the intermetallic compound, (ii) identical processing conditions to make the intermetallic compound, and (iii) results in identically sized metal particles, the examiner submits that the intermetallic compound of Sekine-1 would inherently either a monoclinic, cubic, or hexagonal system, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent, and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Id.
Regarding Claim 3, Sekine-2 teaches all of the limitations of the bonding structure of Claim 1. Sekine-2 further teaches wherein the Sn alloy matrix forms an epitaxial junction with the metal body or alloy body (Paragraphs [0008]-[0009]; Claim 1).
Regarding Claim 4, Sekine-2 teaches all of the limitations of the bonding structure of Claim 1. Sekine-2 further teaches wherein the metal body or alloy body is composed of at least metal selected from Sn, Cu, Al, Ni, Si, Ag, Au, Pt, B, Ti, Bi, In, Sb, Ga, Zn, Cr and Co (Paragraph [0034]).
Regarding Claim 5, Sekine-2 teaches all of the limitations of the bonding structure of Claim 1. Sekine-2 further teaches wherein the bonding structure contains 3-85% volume of the intermetallic compound crystal (Paragraphs [0008] and [0019]; Claim 3).
Regarding Claim 6
Regarding Claim 7, Sekine-2 teaches all of the limitations of the bonding structure of Claim 2. Sekine-2 further teaches wherein the metal body or alloy body is composed of at least metal selected from Sn, Cu, Al, Ni, Si, Ag, Au, Pt, B, Ti, Bi, In, Sb, Ga, Zn, Cr and Co (Paragraph [0034]).
Regarding Claim 8, Sekine-2 teaches all of the limitations of the bonding structure of Claim 3. Sekine-2 further teaches wherein the metal body or alloy body is composed of at least metal selected from Sn, Cu, Al, Ni, Si, Ag, Au, Pt, B, Ti, Bi, In, Sb, Ga, Zn, Cr and Co (Paragraph [0034]).
Regarding Claim 9, Sekine-2 teaches all of the limitations of the bonding structure of Claim 6. Sekine-2 further teaches wherein the metal body or alloy body is composed of at least metal selected from Sn, Cu, Al, Ni, Si, Ag, Au, Pt, B, Ti, Bi, In, Sb, Ga, Zn, Cr and Co (Paragraph [0034]).
Regarding Claim 10, Sekine-2 teaches all of the limitations of the bonding structure of Claim 2. Sekine-2 further teaches wherein the bonding structure contains 3-85% volume of the intermetallic compound crystal (Paragraphs [0008] and [0019]; Claim 3).
Regarding Claim 11, Sekine-2 teaches all of the limitations of the bonding structure of Claim 3. Sekine-2 further teaches wherein the bonding structure contains 3-85% volume of the intermetallic compound crystal (Paragraphs [0008] and [0019]; Claim 3).
Regarding Claim 12
Regarding Claim 13, Sekine-2 teaches all of the limitations of the bonding structure of Claim 8. Sekine-2 further teaches wherein the bonding structure contains 3-85% volume of the intermetallic compound crystal (Paragraphs [0008] and [0019]; Claim 3).
Regarding Claim 14, Sekine-2 teaches all of the limitations of the bonding structure of Claim 9. Sekine-2 further teaches wherein the bonding structure contains 3-85% volume of the intermetallic compound crystal (Paragraphs [0008] and [0019]; Claim 3).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sekine (JP 2018-150614, Sekine-3) teaches metal particles for bonding metals that has an identical composition, structure, and uses an identical method of making as the instant disclosure. The examiner notes that Sekine-3 is disqualified as prior art under the 35 USC 102(b)(1)(A) exception.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN D SCHNEIBLE/Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784